2021 IL App (1st) 192073
                                            No. 1-19-2073
                                                                Second Division
                                                                 April 13, 2021
 ____________________________________________________________________________

                                               IN THE
                              APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ____________________________________________________________________________

                                                    )              Appeal from the
 LUCY PARSONS LABS,                                 )              Circuit Court of
                                                    )              Cook County.
                Plaintiff-Appellant,                )
                                                    )
        v.                                          )              No. 18 CH 15005
                                                    )
 THE CITY OF CHICAGO MAYOR’S                        )
 OFFICE,                                            )              Honorable
                                                    )              Anna M. Loftus
        Defendant-Appellee.                         )              Judge, presiding.

 ____________________________________________________________________________

        JUSTICE COBBS delivered the judgment of the court, with opinion.
        Justices Lavin and Pucinski concurred in the judgment and opinion.

                                             OPINION

¶1     This appeal arises from a request for records submitted by plaintiff, Lucy Parsons Labs

(LPL), under Illinois’s Freedom of Information Act (Act) (5 ILCS 140/1 et seq. (West 2018)). LPL

is a self-described “collaboration between data scientists, transparency activists, artists, [and]

technologists working at the intersection of digital rights and on-the-street issues.” As relevant to

this case, LPL sought from defendant, the City of Chicago Mayor’s Office (City), a copy of the

City’s “action plan” (Plan) regarding the public response to the verdict in the highly publicized
No. 1-19-2073

murder trial of former Chicago police officer Jason Van Dyke. The City denied the request, and

LPL filed a complaint in the circuit court, seeking an order to compel production of the Plan. After

a hearing on the parties’ cross-motions for summary judgment, the circuit court granted summary

judgment for the City, finding the entirety of the Plan exempt from disclosure under section 7(1)(v)

of the Act (id. § 7(1)(v)). LPL now appeals, arguing that the circuit court erred in finding the entire

Plan exempt. For the following reasons, we agree with LPL and therefore remand to the circuit

court for further proceedings.

¶2                                       I. BACKGROUND

¶3     On October 9, 2018, LPL submitted a request under the Act for “[a] copy of the [C]ity’s

‘action plan’ created for Friday October 5, 2018 regarding public response to the verdict in the

trial of Jason Van Dyke.” The request referenced a report from the New York Times that the City

had developed a 150-page action plan for “managing unrest in the case of an acquittal.” The City

denied LPL’s request, citing section 7(1)(v) of the Act. The City explained that it denied the request

because the Plan was “designed to respond to a potential attack upon the community’s population,

including but not limited to details regarding the deployment of specialized resources, call

numbers, critical staff positioning and procedures for the handling and preparedness for operations

and emergency procedures.” The City also stated that “[r]eleasing this information could enable

terrorists and criminals to know in advance where police, fire and other valuable [C]ity resources

will be,” thereby allowing such people to “effect a strategy in advance for undermining or

otherwise targeting public safety efforts.”

¶4     On December 3, 2018, LPL filed a complaint in the circuit court, seeking an order requiring

the City to produce the action plan. The City filed an answer, again contending that the Plan was

exempt from disclosure under section 7(1)(v).


                                                 -2-
No. 1-19-2073

¶5     The parties filed cross-motions for summary judgment. Attached to the City’s motion were

affidavits from two Chicago Police Department officials involved in drafting the Plan: Anthony

Riccio, the First Deputy Superintendent, and Jill Stevens, the Commanding Officer of the Special

Events and Liaison Unit. Riccio and Stevens averred that the plan “consists of information

regarding the tactical operations of the event” such as “the deployment of specialized resources,

call numbers, critical staff positioning, and procedures for handling and preparedness of operations

and emergency situations.” According to Riccio and Stevens, the plan also “describes assembly

areas, command posts, and ‘hot spots,’ ” which are areas that may need additional resources or

personnel during large scale events. Riccio and Stevens further averred that making such

information public would endanger public safety by allowing “terrorists and criminals to know in

advance where police, fire and other valuable [C]ity resources will be located.” Lastly, Riccio and

Stevens stated that the Plan should not be released even after the Van Dyke verdict because much

of the information in the Plan was likely to be reused for future events.

¶6     In response, LPL argued that (1) section 7(1)(v) did not apply to the action plan because it

was “not an anti-terrorism plan” and (2) to the extent that section 7(1)(v) applied, the City had not

shown that “every single word on every page of the action plan is exempt under [s]ection 7(1)(v).”

Specifically, LPL contended that, even if the Plan contained some exempt information about

security and emergency tactics, the City was still required to produce any nonexempt contents of

the Plan, such as “any general background information, introduction, or summary.” LPL also

argued that “[a]ny table of contents or index,” “[a]ny headers or titles generally describing the

content of sections,” and “[a]ny sections defining words and explaining what various terms such

as ‘command posts’ or ‘hot spots’ mean are not exempt.”




                                                -3-
No. 1-19-2073

¶7        After a hearing on the parties’ cross-motions, the circuit court granted summary judgment

for the City, ruling that “the plan as a whole is exempt” under section 7(1)(v) and that the City

therefore had “no duty to redact” exempt information and produce nonexempt information. The

court issued a written order dismissing the case on September 19, 2019.

¶8        This appeal followed.

¶9                                          II. ANALYSIS

¶ 10      The issue on appeal is whether the requested Plan is exempt from production as a whole

under section 7(1)(v) of the Act or whether only a portion of the Plan is exempt such that the City

was required to redact any exempt material and produce the rest.

¶ 11      Whether a document is exempt from disclosure under the Act is a matter of statutory

construction subject to de novo review. Stern v. Wheaton-Warrenville Community Unit School

District 200, 233 Ill. 2d 396, 404 (2009). De novo review is also the standard because this appeal

arises from an order granting summary judgment. Id. Summary judgment is warranted only where

it is clear that—after reviewing the pleadings, depositions, and affidavits on file in the light most

favorable to the nonmoving party—there is no genuine issue of material fact and the moving party

is entitled to judgment as a matter of law. Kopchar v. City of Chicago, 395 Ill. App. 3d 762, 766

(2009).

¶ 12      “The purpose of the [Act] is to open governmental records to the light of public scrutiny.”

Bowie v. Evanston Community Consolidated School District No. 65, 128 Ill. 2d 373, 378 (1989).

Under the Act, public records are presumed to be open and accessible, and the relevant public body

“shall make [them] available to any person” upon request subject only to the exceptions provided

in sections 7 and 8.5 of the Act. 5 ILCS 140/3(a) (West 2018); see id. §§ 7, 8.5. The Act is to be

liberally construed in favor of disclosure, and the exceptions must be construed narrowly so as not

                                                 -4-
No. 1-19-2073

to defeat the statutory purpose of governmental transparency. In re Appointment of Special

Prosecutor, 2019 IL 122949, ¶ 25. Where, as here, the requesting party challenges the denial of a

request in court, the public body bears the burden of demonstrating that the requested records fall

within the claimed exception through clear and convincing evidence. Stern, 233 Ill. 2d at 406.

¶ 13   The relevant exception in this case is contained in section 7(1)(v) of the Act, which applies

to

       “[v]ulnerability assessments, security measures, and response policies or plans that are

       designed to identify, prevent, or respond to potential attacks upon a community’s

       population or systems, facilities, or installations, the destruction or contamination of which

       would constitute a clear and present danger to the health or safety of the community, but

       only to the extent that disclosure could reasonably be expected to jeopardize the

       effectiveness of the measures or the safety of the personnel who implement them or the

       public. Information exempt under this item may include such things as details pertaining

       to the mobilization or deployment of personnel or equipment, to the operation of

       communication systems or protocols, or to tactical operations.” 5 ILCS 140/7(1)(v) (West

       2018).

¶ 14   We find that the City met its burden in establishing that some parts of the requested Plan

were exempt under section 7(1)(v). For example, Riccio and Stevens averred that the Plan was

created to respond to a potential attack on the community and included such things as “the

deployment of specialized resources, call numbers, critical staff positioning, and procedures for

handling and preparedness of operations and emergency situations.” This is core information

exempt under section 7(1)(v).




                                               -5-
No. 1-19-2073

¶ 15    However, the City’s position that the presence of this information necessarily makes the

entire Plan exempt is untenable. When interpreting the Act, like any statute, we begin with its plain

language. Special Prosecutor, 2019 IL 122949, ¶ 23. Critically, the plain language of section

7(1)(v) states that response plans are exempt for disclosure, “but only to the extent that disclosure

could reasonably be expected to jeopardize the effectiveness of the measures or the safety of the

personnel who implement them or the public.” (Emphasis added.) 5 ILCS 140/7(1)(v) (West

2018). Thus, section 7(1)(v) plainly contemplates that some information in a response plan might

be exempt, but only to the extent necessary to ensure public safety and the success of the plan.

¶ 16    Nevertheless, the City argues that the phrase “to the extent that” in section 7(1)(v) should

read as “where,” thus “limit[ing] the scope of section 7(1)(v) to security plans, but only where

disclosure would jeopardize a plan’s efficacy or a person’s safety.” 1 Essentially, the City proposes

replacing “to the extent that” with “if.” However, we decline to rewrite the statute in this way or

depart from the plain meaning by adding a limitation not intended by the legislature. See People

ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 81 (2009) (“It is a cardinal rule of statutory construction

that we cannot rewrite a statute, and depart from its plain language, by reading into it exceptions,

limitations, or conditions not expressed by the legislature.”).

¶ 17    Additionally, although we need not resort to other cannons of statutory construction where,

as here, the language of the statute is clear and unambiguous, we note that the City’s interpretation

of section 7(1)(v) would render the “but only to the extent” clause meaningless. Policemen’s

Benevolent Labor Committee v. City of Sparta, 2020 IL 125508, ¶¶ 14 (“In interpreting a statute,

a court should not render any part meaningless or superfluous.”). It is difficult to imagine any


        1
        This argument was contained in the City’s sur-reply, which we granted the City leave to file on
March 22, 2021.

                                                  -6-
No. 1-19-2073

security measures or response plan for an attack where publicly disclosing the details of resource

and personnel deployment beforehand would not undermine either the effectiveness of the plan or

the safety of those who implement it. Thus, under the City’s construction, response plans will

effectively be exempt wholesale in every case, notwithstanding the “but only to the extent” clause

in the statute.

¶ 18    On the other hand, our interpretation that the information in a response plan is exempt only

to the extent it is critical to the overall safety and effectiveness of the plan not only conforms to

the plain language of section 7(1)(v) but also to the fundamental principle that courts should

construe the Act liberally in favor of transparency and apply the exemptions to disclosure

narrowly. Southern Illinoisan v. Illinois Department of Public Health, 218 Ill. 2d 390, 423-24

(2006). Additionally, even if we were to find the language of the “but only to the extent” clause to

be ambiguous, we would still resolve all doubts in favor of disclosure in light of the public policy

underlying the Act. Dumke v. City of Chicago, 2013 IL App (1st) 121668, ¶ 23.

¶ 19    Having determined that the requested Plan is likely a mix of both exempt and nonexempt

information, we conclude that the circuit court erred in granting summary judgment for the City.

Our supreme court has explained that “the mere ‘commingling’ of exempt and nonexempt material

does not prevent a public body from disclosing the nonexempt portion of the record.” Stern, 233

Ill. 2d at 412. Rather, the Act itself provides that, when a requestor seeks a record that contains

both exempt and nonexempt information, “the public body may elect to redact the information that

is exempt” and “shall make the remaining information available for inspection and copying.” 5

ILCS 140/7(1) (West 2018). Notably, the public body’s duty to redact the exempt information and

produce the nonexempt information remains even where the redactions would leave the requestor

with nothing useful. Heinrich v. White, 2012 IL App (2d) 110564, ¶¶ 19, 24 (reversing the grant


                                                -7-
No. 1-19-2073

of summary judgment for the defendant and remanding to determine whether the requestor still

wanted the redacted records where the information in the requested records was largely, but not

entirely, exempt). While this may well be the case here, we agree with LPL that the City has not

met its burden to show that redaction of the Plan should not be required. Summary judgment was

therefore unwarranted at this stage.

¶ 20   Our disposition is consistent with the somewhat analogous case of Kelly v. Village of

Kenilworth, 2019 IL App (1st) 170780. There, this court interpreted section 7(1)(d) of the Act,

which, similar to the structure of section 7(1)(v), exempts records created for law enforcement

purposes “but only to the extent” that disclosure would interfere with enforcement proceedings or

obstruct an ongoing investigation. 5 ILCS 10/7(1)(d) (West 2018). We found that although the

records in question pertained to an ongoing investigation, the statute did not support the

defendant’s “generic approach” of claiming total exemption, even where “at least a significant

portion of their investigative files would interfere with law enforcement proceedings or obstruct

and ongoing criminal investigation.” Kelly, 2019 IL App (1st) 170780, ¶ 39. Consequently, we

reversed the grant of summary judgment in the defendant’s favor and remanded so that the

defendant could either (1) prove that redacting the “thousands of documents” in question was

unduly burdensome or (2) “make the extensive redactions required by section 7(1)(d).” Id. ¶¶ 39,

50.

¶ 21   Accordingly, we reverse the circuit court’s grant of summary judgment and remand so that

the City may redact from the Plan any information that “could reasonably be expected to jeopardize

the effectiveness of the measures or the safety of the personnel who implement them or the public,”

and then produce whatever remains unless another exemption applies. We also note that, while not

required in every case, the circuit court has the option of reviewing the Plan in camera to determine


                                                -8-
No. 1-19-2073

which redactions are necessary and which information is nonexempt. 5 ILCS 140/11(f) (West

2018) (stating that the court “shall conduct such in camera examination of the requested records

as it finds appropriate to determine if such records or any part thereof may be withheld under any

provision of this Act”); Illinois Education Ass’n v. Illinois State Board of Education, 204 Ill. 2d

456, 470-71 (2003) (“[I]n camera review by the circuit court is the most effective way for the

public body to objectively demonstrate that the exemption claimed does, in fact, apply.”).

¶ 22                                   III. CONCLUSION

¶ 23   For the reasons stated, we reverse the circuit’s grant of summary judgment for the City and

remand for further proceedings not inconsistent with this opinion.

¶ 24   Reversed and remanded.




                                               -9-
No. 1-19-2073


                                  No. 1-19-2073


Cite as:                 Lucy Parsons Labs v. City of Chicago Mayor’s Office,
                         2021 IL App (1st) 192073



Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CH-
                         15005; the Hon. Anna M. Loftus, Judge, presiding.



Attorneys                Joshua Burday, Matthew Topic, and Merrick Wayne,
for                      of Loevy & Loevy, of Chicago, for appellant.
Appellant:


Attorneys                Celia Meza, Acting Corporation Counsel, of Chicago (Benna
for                      Ruth Solomon, Myriam Zreczny Kasper, and Stephen G. Collins,
Appellee:                Assistant Corporation Counsel, of counsel), for appellee.




                                      - 10 -